DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendment to claims, see Claims and Remarks, filed 05/30/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The 112b rejections of claims 1-10 has been withdrawn. 
Applicant’s arguments in combination with amendment to claims, see Claims and Remarks, filed 05/30/2022, with respect to 35 USC 103 have been fully considered but are not convicing.
The Applicant argues on page 7 that the baseplate of Takahashi does not extend along a center of the base plate. This is not fully convincing. The claim requires a base, a base plate and a shaft extending along a center of the base plate. The claim does not require any specific structure or details regarding where the base would be located in relation to the base plate. The examiner has pointed to the plate 28 to be the base, the presser plate 19 to be the baseplate which includes a shaft which extends along the center of the baseplate 19. It is noted that the specification of Takahashi refers to the base 28 as the “base plate”. However, this plate is considered to be the base, while presser 19 is considered to be the baseplate. 
The Applicant argues that Takahashi does not disclose or teach achieving a mechanical coupling and switching among a plurality of input optical fibers and one output optical fiber. This argument is not persuasive. Takahashi recites the contact surfaces 24 and 35 are to be inclined to improving mating. Furthermore, Takahashi discloses a switch which requires inward/outward movement prior to rotation of the switch. This is clearly demonstrated in figures 1 and 2. This action (sliding inward and outward) must be performed to allow rotating the plates. Therefore, a mechanical connection is clearly established. Additionally, figures 1 and 2 clearly show a rotary optical switch which provides means to switch among a plurality of input optical fibers (26) and one output optical fiber 27. It is further noted that the claims as recited are directed towards a device that only requires it to be configurable/capable of performing the operation as recited. When the device provides the means, it would be reasonably to conclude that the device would be at least capable of performing the function. Here, Takahashi teaches providing a plurality of optical fibers that are allowed to be selectively matched with a single optical fiber as described. Therefore, Takahashi at least teaches or suggest providing a plurality of optical fibers that can be used as inputs, and a single optical fiber on the opposite side of the switch, which can be used as output. 
For at least the reasons cited above, the Applicant’s arguments in combination with amendments are considered not to be persuasive. The rejection is now FINAL.
The Applicant relies on similar arguments for dependent claims 2-11. For at least the reasons cited above, the arguments and amendments to claim 1 are not persuasive. The rejection of dependent claims 2-11 are now FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335993 issued to Takahashi (previously recited) in view of US Pat No. 4401365 issued to Mizokawa et al. (hereinafter “Mizokawa” – previously recited).
Regarding claim 1, Takahashi discloses a wavelength conversion device (abstract, Col 2, line 21-22, “rotary switch type optical fiber switch”), comprising a base (Figs 1 and 2, base plate 28 which is considered to include the components of the motor, slide block and coupler 33) and 
a plurality of optical fiber plugs (Figs 1 and 2, optical fibers 26), wherein the base comprises a baseplate (Figs 1 and 2, plate 19) and a stationary shaft extending upward along a center of the baseplate (Figs 1 and 2, rotational shaft 22 is considered to be extending from the coupler and motor which is considered to be part of the base plate); wherein along with an axis of the stationary shaft, the stationary shaft is provided with [a drive gear] (fig. 1, coil spring 25)  and an optical fiber displacement disk with the axis of the stationary shaft as a rotation axis (Col 5, lines 55-57 “motor 31 is supported by the slide block 30 so that the output shaft thereof is disposed coaxially with the reference axis”); each of the optical fiber plugs comprises an optical fiber plugging rod (Figs 1 and 2, section of optical fiber 27 positioned within coil spring 25), an optical fiber is provided at an axial center position of the optical fiber plugging rod (Figs 1 and 2, optical fiber 27), and optical fiber ferrules are provided at both ends of the optical fiber plugging rod and are connected to an optical fiber input interface and an optical fiber output interface, respectively (Figs 1 and 2, ferrules of optical fiber 26 and 27); a plurality of optical fiber plugging ports for positioning the optical fiber plugs are disposed on the optical fiber displacement disk at a radial periphery [the drive gear] (fig. 4, Col 6, lines 48-53), and a plurality of output ports for spirally connecting the optical fiber output interface are disposed on the baseplate vertically corresponding to the optical fiber plugging plugs (figs 1, 2, and 4, Col 6, lines 48-53); when the optical fiber plugging rod[[s]] the driven gear[[s]], thereby driving the optical fiber plugs to rotate around the axis of the stationary shaft (figs 1, 2, and 4, Col 6, lines 48-53); when the optical fiber plugging rod is rotated around the axis of the stationary shaft to locate above the output port, the optical fiber plugging rod is moved up or down along the optical fiber plugging port under an action [of the drive gear and the driven gear], so as to pull out from the output port or insert into the optical fiber output interface (Fig 1, slide block 30 moves backward to allow rotation of the movable side ferrule mounting plate 20), to achieve a mechanical coupling and switching among a plurality of input optical fibers and one output optical fiber (Fig. 2, Col. 5, lines 30-35 “a state wherein a slide block 30 is moved backward by a distance of S thereby connecting the end surface of a fixed side ferrule 18 with an optical fiber 26 to the end surface of the movable side ferrule 24”).  

Takahashi discloses having a coil spring to urge the optical fiber of the movable side ferrule 24 against the presser plate 20a which functions similar to the driven gears. Takahashi fails to explicitly disclose each of the optical fiber plugs comprising a driven gear at a periphery of the optical fiber plugging rod and meshing with the drive gear; 
Mizokawa teaches a similar mechanical optical switch which includes input optical fibers and a plurality of output optical fibers all having a common axis. Mizokawa teaches using motor 14 with drive gear 16 and driven gear 15 (figure 13) which is provided at a periphery of each optical fiber (Fig. 13 showing the gear 15 being positioned at a periphery of the optical fibers 20, 21, 24 and 25) to provide the rotary motion from the motor directly in order to provide controlled rotation of the device . It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Takahashi with the teachings of Mizokawa to provide gears to provide the predictable result of efficiently and continuously transferring rotational force.


Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as modified by Mizokawa as applied to claims 1, 9-10 above, and further in view of US Pat Pub No. 20070135873 granted to Johansson et al. (hereinafter “Johansson” – previously recited).
Regarding claim 2, Takahashi as modified by Mizokawa renders the wavelength conversion device according to claim 1 obvious as recited hereinabove, Mizokawa teaches using a stepping motor to provide limiting and controlling the rotation of the disc shaped fixed plate, but fails to disclose wherein the wavelength conversion device further comprises a micro-switch device disposed above the optical fiber displacement disk, and the micro-switch device comprises a micro-switchgear, a plurality of micro-switch elements provided above the micro-switchgear, a micro-motion spring, a limiting ball and a micro-motion rod; a plurality of micro-motion holes are provided on the micro-switchgear, and the micro- motion spring, the limiting ball as well as the micro-motion rod are arranged in the micro-motion holes; the micro-motion spring is sleeved with the micro-motion rod; one end of the micro-motion rod abuts against a triggering unit of the micro-switch element, and the other end of the micro-motion rod abuts against the limiting ball; micro-switch positioning slots with same angle as the optical fiber plugs are disposed on the optical fiber displacement disk; when the optical fiber displacement disk is rotated, the limiting ball moves from one micro-switch positioning slot to an adjacent micro-switch positioning slot, and at the same time, the optical fiber plug is moved from an upper position of one output port to an upper position of an adjacent output port.  Johansson teaches a similar device using a turnable disc. Johansson teaches providing grooves for catching a spring-loaded ball arranged in the turntable disc (para 0045). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Takahashi as modified Mizokawa with the spring-loaded ball arrangement of Johansson to provide the predictable result of efficiently and continuously controlling the rotation of the turntable disc. 

Regarding claim 3, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 1 obvious as recited hereinabove, Takahashi discloses wherein the driven gear of the optical fiber plug is connected to the optical fiber displacement plate through a bearing housing and a bearing of the bearing housing (Col. 5, lines 5-10, figs 1 and 2, bearing 15), the driven gear is connected to the optical fiber plugging rod through a screw-nut pair (fig. 1, Col. 2, lines 44-49; it is understood that the sleeve operates to provide a similar connection between the two components as a screw-nut pair. Therefore, the connection between the components can be selected from any of the known mechanical designs).

Regarding claim 4, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 3 obvious as recited hereinabove, Mizokawa teaches wherein a screw internal thread of the driven gear has a length longer than a length of a screw external thread of the optical fiber plugging rod (fig. 13 showing the gears having different lengths); and the screw internal thread is only screwed inside the screw external thread (it is unclear what this limitation means; for the purposes of examination, it is considered to mean that the two threaded components only mesh together); an end of the screw external thread is provided with a thread stop structure for preventing the screw internal thread from being screwing out; when a top of the screw external thread abuts against a top of the screw internal thread, an end portion of the optical fiber ferrule at a lower end is located at least above the baseplate (Col. 6, lines 5-8, providing a stopper).


Regarding claim 5, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 4 obvious as recited hereinabove, Mizokawa teaches wherein the drive gear and driven gear are arranged between the baseplate and the fiber displacement disk (fig. 13); the optical fiber plugging rod is provided with vertical positioning slots at a top portion of the screw internal thread of the driven gear, and the optical fiber plugging port corresponded to the optical fiber plugging rod is provided with vertical positioning protrusions; when a bottom of the vertical positioning slot abuts against a bottom of the vertical positioning protrusion, a bottom of the optical fiber ferrule at a lower end is located at least above the baseplate  (Takahashi, fig 1).  

Regarding claim 6, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 5 obvious as recited hereinabove, Takahashi teaches wherein a lower portion of the screw external thread is provided with a spring and a spring positioning shoulder (Fig. 1, considered to be the coil spring 25) .  

Regarding claim 7, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 6 obvious as recited hereinabove, Takahashi teaches wherein the optical fiber ferrule and the optical fiber plugging rod are connected through a tapered transition piece (fig 1, surface 35/34).  

Regarding claim 8, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 7 obvious as recited hereinabove, Takahashi teaches wherein the tapered transition piece has a taper angle of 45° (Col. 5, lines 43-49 “inclination of 4° or more to a surface orthogonal to an optical axis”).  

Regarding claim 9, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 3 obvious as recited hereinabove, Takahashi teaches wherein at least two bearings capable of withstanding axial opposite forces are provided inside the bearing housing (figs 1 and 2, bearings 15).  

Regarding claim 10, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 9 obvious as recited hereinabove, Takahashi teaches wherein an external thread is provided on the optical fiber output interface for spirally connecting the output port (fig. 1, Col. 2, lines 44-49; it is understood that the sleeve operates to provide a similar connection between the ferrules and the plate as the external thread and/or the adapter. Therefore, the connection between the components can be selected from any of the known mechanical designs).

Regarding claim 11, Takahashi as modified by Mizokawa and Johansson renders the wavelength conversion device according to claim 9 obvious as recited hereinabove, Takahashi discloses wherein the optical fiber input interface is an optical fiber adapter (Fig. 1, taper contact 35 with tapered contact 34 mating is considered to be the optical fiber adapter as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6711322 to Kohda; and US 6307982 to Takahashi.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792